 



Exhibit 10.3
FIRST HORIZON NATIONAL CORPORATION
2002 MANAGEMENT INCENTIVE PLAN
(As Amended and Restated April 14, 2008)
Article I – Purpose
Section 1.1 The purpose of the Plan is to provide a financial incentive for key
executives to encourage and reward desired performance on key financial measures
that will further the growth, development and financial success of the Company
and to enhance the Company’s ability to maintain a competitive position in
attracting and retaining qualified key personnel who contribute, and are
expected to contribute, materially to the success of the Company. The Plan is
designed to replace the existing First Tennessee National Corporation Management
Incentive Plan, as amended and restated, and to ensure that awards paid pursuant
to this Plan to eligible employees of the Company are tax deductible under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
This Plan shall be submitted to the Company’s shareholders for approval pursuant
to 26 C.F.R. § 1.162.27(e)(4)(vi) at the annual meeting to be held on April 16,
2002, and shall be effective for the 2002 fiscal year commencing on January 1,
2002. If the shareholders do not approve the Plan, the Plan shall not become
effective.
Article II – Definitions
Section 2.1 Whenever the following terms are used in this Plan, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter and the
singular shall include the plural, where the context so indicates.
(a) “Award” shall mean an incentive compensation award made to a Participant
pursuant to this Plan that is subject to and dependent upon the attainment of
one or more Performance Goals.
(b) “Board” shall mean the Board of Directors of the Company.
(c) “Change in Control” shall mean the occurrence of any one of (and shall be
deemed to have occurred on the date of the earliest to occur of) the following
events:

  (i)   individuals who, on January 21, 1997, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 21, 1997, whose election or nomination for election was approved by a
vote of at least three-fourths (3/4) of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual elected or nominated as a director of the Company initially
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;     (ii)   any “Person” (as defined under
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) as used in Section 13(d) or Section 14(d) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(ii) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (A) by the Company or any entity in which the Company
directly or indirectly beneficially owns more than 50% of the voting securities
or interests (a “Subsidiary”), (B) by an employee stock

 



--------------------------------------------------------------------------------



 



      ownership or employee benefit plan or trust sponsored or maintained by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) hereof);     (iii)   the shareholders
of the Company approve a merger, consolidation, share exchange or similar form
of corporate transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to the consummation of such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or     (iv)   the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or a sale of all or
substantially all of the Company’s assets.

Computations required by paragraph (iii) shall be made on and as of the date of
shareholder approval and shall be based on reasonable assumptions that will
result in the lowest percentage obtainable. Notwithstanding the foregoing, a
change in control of the Company shall not be deemed to have occurred solely
because any person acquires beneficial ownership of more than twenty percent
(20%) of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding: provided, that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the company shall then
occur.
(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(e) “Committee” shall mean the Committee designated pursuant to Section 3.1 of
this Plan and shall consist solely of two or more members of the Board,
appointed by and holding office at the pleasure of the Board, each of whom is
both a “non-employee director” as defined by Rule 16b-3 of the Securities
Exchange Act of 1934, as amended, and an “outside director” for purposes of
Section 162(m) of the Code.
(f) “Common Stock” shall mean the common stock of the Company, par value $0.625
per share, as adjusted from time to time for stock splits.
(g) “Company” shall mean First Horizon National Corporation, and its successors
and assigns.
(h) “Compensation” shall mean the base salary earned by a Participant during any
Performance Period.
(i) “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous tax year of the Company, was a “covered employee” of the
Company within the meaning of Code Section 162(m), excluding any such individual
whom the Committee, in its discretion, reasonably expects not to be a “covered
employee” with

 



--------------------------------------------------------------------------------



 



respect to the current tax year of the Company and (ii) any individual who was
not a “covered employee” under Code Section 162(m) for the previous tax year of
the Company, but whom the Committee, in its discretion, reasonably expects to be
a “covered employee” with respect to the current tax year of the Company or with
respect to the tax year of the Company in which any applicable Award will be
paid.
(j) “Disability” shall mean a disability that would qualify as a total and
permanent disability under the long-term disability plan then in effect at the
Company or Subsidiary employing the Participant at the onset of such total and
permanent disability.
(k) “Early Retirement” shall mean the Termination of Employment of a Participant
from the employ or service of the Company, or any of its Subsidiaries
participating in the First Horizon National Corporation Pension Plan, as amended
from time to time, on or after the Participant has attained the age of 55 and
15 years of employment or service with the Company or any of its participating
Subsidiaries.
(l) “Employee” shall mean any employee of the Company or a Subsidiary, whether
such employee is so employed at the time this Plan is adopted or becomes so
employed subsequent to the adoption of this Plan.
(m) “Employer” shall mean the Company or a Subsidiary, whichever at the time
employs the Employee.
(n) “Fair Market Value” with respect to the Common Stock, shall mean, as of any
date, (i) the mean between the high and low sales prices at which shares of
Common Stock were sold on the New York Stock Exchange, or any other such
exchange on which the Common Stock is traded, on such date, or, in the absence
of reported sales on such date, the mean between the high and low sales prices
on the immediately preceding date on which sales were reported, or (ii) in the
event there is no public market for the Common Stock on such date, the fair
market value as determined in good faith by the Committee in its sole
discretion.
(o) “Maximum Award” shall mean the maximum Award payable under the Plan for the
attainment of Performance Goals in any Performance Period, which Award (i) shall
be payable for Superior Performance and (ii) shall not exceed the lesser of two
and one-half (2 1/2) times the Target Award or $4,000,000 for any Performance
Period.
(p) “Participant” shall mean an Employee who is selected to participate in the
Plan.
(q) “Performance Goals” shall mean the performance goals or targets for the
Performance Measures established by the Committee for each Performance Period,
the attainment of which is necessary for the payment of an Award to a
Participant at the completion of the Performance Period. The level of the
attainment of the Performance Goals shall determine the amount of the Award
payable hereunder. Performance Goals may be expressed as an absolute amount or
percent, as a ratio, or per share or per Employee.
(r) “Performance Measures” shall mean one or more, or any combination, of the
following Company, Subsidiary, operating unit, division, line of business,
department, team or business unit financial performance measures: stock price,
dividends, total shareholder return, earnings per share, market capitalization,
book value, revenues, expenses, loans, deposits, noninterest income, net
interest income, fee income, operating income before or after taxes, net income
before or after taxes, net income before securities transactions, net or
operating income excluding non-recurring charges, return on assets, return on
equity, return on capital, cash flow, credit quality, service quality, market
share, customer retention, efficiency ratio, strategic business objectives,
consisting of one or more objectives based on meeting specified cost targets,
business expansion goals, and goals relating to acquisitions or divestitures;
and except in the case of a Covered Officer, any other performance criteria
established by the Committee, including Personal Plan Goals.
(s) “Performance Period” shall mean the fiscal-year period to be used in
measuring the degree to which the Performance Goals relating to Awards have been
met; provided, however, that for purposes of the initial Performance Period of
the Plan, Performance Period shall mean the period commencing on January 1, 2002
and ending December 31, 2002.

 



--------------------------------------------------------------------------------



 



(t) “Personal Plan Goals” shall mean the individual performance goals to be
achieved by a Participant in a Performance Period which are not based upon
corporate performance, as recommended by the Chief Executive Officer of the
Company and approved by the Committee.
(u) “Plan” shall mean the First Horizon National Corporation 2002 Management
Incentive Plan, as amended from time to time.
(v) “Retirement” shall mean the Termination of Employment of a Participant after
the Participant (i) has fulfilled all service requirements for a pension under
the terms of the First Horizon National Corporation Pension Plan, as amended
from time to time, or (ii) has achieved a certain number of years of service
with the Company or any Subsidiary participating in the First Horizon National
Corporation Pension Plan, as amended from time to time, and attained a certain
age, that the sum of the Participant’s years of service and age equals or
exceeds the number 75.
(w) “Subsidiary” shall mean any corporation or other person of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.
(x) “Superior Performance” shall mean the Performance Goals established for any
Performance Period, the attainment of which is necessary for the payment of the
Maximum Award for that Performance Period.
(y) “Target Award” shall mean the Award payable to a Participant under the terms
of the Plan for the achievement of 100% of the Performance Goal in any
Performance Period, expressed as a percentage of a Participant’s Compensation in
accordance with Section 5.1 of the Plan.
(z) “Termination of Employment” shall mean the time when the employee-employer
relationship between a Participant and the Employer is terminated for any
reason, with or without Cause, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability, Early Retirement or
Retirement, but excluding (i) terminations where there is a simultaneous
reemployment or continuing employment of a Participant by the Employer; (ii) at
the discretion of the Committee, terminations which result in a temporary
severance of the employee-employer relationship; and (iii) at the discretion of
the Committee, terminations which are followed by the simultaneous establishment
of a consulting relationship by the Employer with the former Employee. The
Committee, in its absolute discretion, shall determine the effect of all matters
and questions relating to Termination of Employment, including, but not by way
of limitation, the question of whether a Termination of Employment resulted from
a discharge for cause, and all questions of whether particular leaves of absence
constitute Terminations of Employment. However, notwithstanding any provision of
this Plan, the Employer has an absolute and unrestricted right to terminate an
Employee’s employment at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.
(aa) “Threshold Performance” shall mean the level of attainment of the
Performance Goal necessary for the payment of any Award upon the completion of
any Performance Period.
Article III – Plan Administration
Section 3.1 Subject to the authority and powers of the Board in relation to the
Plan as hereinafter provided, the Plan shall be administered by a Committee
designated by the Board. The Committee shall have full authority to interpret
the Plan and from time to time to adopt such rules and regulations not
inconsistent with the terms of the Plan for carrying out the Plan as it may deem
best in its sole and absolute discretion; provided, however, that the Committee
may not exercise any authority otherwise granted to it hereunder if such action
would have the effect of increasing the amount of any Award payable hereunder to
any Covered Officer. All determinations by the Committee shall be made by the
affirmative vote of a majority of those members present at a meeting duly called
and held at which a quorum exists, but any determination reduced to writing and
signed by all of the members of the Committee shall be fully as effective as if
it had been made by a majority vote at a meeting duly called and held. All
designations, determinations, interpretations and other decisions of the
Committee under or with respect to the provisions of the Plan or any Award and
all orders or resolutions of the Board pursuant thereto shall be final,

 



--------------------------------------------------------------------------------



 



conclusive and binding on all persons, including but not limited to the
Participants, the Company and its Subsidiaries and their respective equity
holders, heirs, successors and personal representatives.
Section 3.2 The Committee, on behalf of the Participants, shall enforce this
Plan in accordance with its terms and shall have all powers necessary for the
accomplishment of that purpose, including, but not by way of limitation, the
following powers:

  (a)   To select the Participants;     (b)   To select the Performance Measures
to be used for purposes of setting the Performance Goals for a Performance
Period;     (c)   To establish the Performance Goals for each Performance Period
and the Target Awards to be payable to Participants for the achievement thereof;
    (d)   To interpret, construe, approve and adjust all terms, provisions,
conditions and limitations of this Plan;     (e)   To decide any questions
arising as to the interpretation or application of any provision of the Plan;  
  (f)   To prescribe forms to be used and procedures to be followed by
Participants for the administration of the Plan; and     (g)   To establish the
terms and conditions of any agreement or instrument under which an Award may be
earned and paid.

Article IV – Participation
Section 4.1 Subject to the provisions of the Plan, the Committee may from time
to time select any Employee who is a senior officer of the Company or of any
Subsidiary to be granted Awards under the Plan. Eligible Employees hired by the
Company after the commencement of a Performance Period may receive an Award for
the Performance Period which commenced in the fiscal year in which the Employee
became employed by the Company, if any is payable under the terms of the Plan,
and the Employee is selected by the Committee to participate in the Plan at the
time the Employee is employed by the Company. Such Award may be paid in full or
may be prorated based on the number of full months in the Performance Period the
Participant was employed by the Company, at the sole and absolute discretion of
the Committee. No Employee shall at any time have the right (a) to be selected
as a Participant in the Plan for any Performance Period, (b) if selected as a
Participant in the Plan, to be entitled to an Award, or (c) if selected as a
Participant in one Performance Period, to be selected as a Participant in any
subsequent Performance Period.
Article V – Awards
Section 5.1 The Committee may make Awards to Participants with respect to each
Performance Period, subject to the terms and conditions set forth in the Plan.
Unless specified otherwise by the Committee, the amount payable pursuant to an
Award shall be based on a percentage of the Participant’s Compensation, with the
Target Award set for attaining 100% of the Performance Goal for any Performance
Period.
Section 5.2 The Committee shall establish in writing the Performance Goals for
the selected Performance Measures applicable to a Performance Period, including
the Threshold Performance and Superior Performance, within 90 days of the
commencement of the Performance Period and an Award for that Performance Period
shall be earned, paid, vested or otherwise deliverable upon the completion of
the Performance Period only if such Performance Goals are attained and the
applicable employment requirement in Section 6.2(c) is satisfied.
Section 5.3 Performance Goals may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or the Subsidiary, operating unit, division, line of business,
department, team, business unit or function within the Company or Subsidiary in
which the Participant is employed, and may be expressed on an absolute and/or
relative basis, based on or otherwise employ comparisons based on Company
internal targets, the past performance of the Company and/or the past or current
performance of other

 



--------------------------------------------------------------------------------



 



companies, the performance of other companies over one or more years, or an
index of the performance of other companies, markets or economic metrics over
one or more years, and in the case of earnings-based measures, may use or employ
comparisons relating to capital, shareholders’ equity and/or Common Stock
outstanding, or to assets or net assets.
Section 5.4 The degree to which the Company achieves the Performance Goals
established by the Committee for a Performance Period shall serve as the basis
for the Committee’s determination of the Award payable to a Participant upon the
completion of the Performance Period. Awards will be prorated for Company
performance results occurring between stated performance levels. Company
performance below the Threshold Performance will result in no Award payments for
that Performance Period. The Award payable for the attainment of Superior
Performance shall not exceed two and one-half times the Target Award for any
Performance Period.
Section 5.5 With respect to any Covered Officer during any Performance Period,
the maximum amount of any Award is $4,000,000.
Section 5.6 Except in the case of Performance Goals related to an Award intended
to qualify under Section 162(m) of the Code, if the Committee determines that a
change in the business, operations, corporate structure or capital structure of
the Company, or the manner in which it conducts its business, or other events or
circumstances render the Performance Goals and/or Performance Measures
established for any Performance Period unsuitable, the Committee, after the
commencement of a Performance Period, may modify such Performance Measures
and/or Performance Goals, in whole or in part, as the Committee deems
appropriate and equitable.
Article VI – Payment of Awards
Section 6.1 Upon completion of each Performance Period, the Committee shall
review Company performance results as compared to the established Performance
Goals for that Performance Period, and shall certify (either by written consent
or as evidenced by the minutes of a meeting) the specified Performance Goals
achieved for the Performance Period (if any) and direct which Award payments, if
any, are payable under the Plan. No payment shall be made if the Threshold
Performance for the Performance Period is not met. The Committee may, in its
sole and absolute discretion, reduce or eliminate a Participant’s Award that
would have been otherwise paid, including without limitation by reference to a
Participant’s failure to achieve his or her Personal Plan Goals.
Section 6.2 The Committee shall have the sole and absolute authority and
discretion to determine the time and manner in which Awards, if any, shall be
paid under this Plan; provided, however, such discretion may not be exercisable
in any manner which would cause the payment of an Award not to satisfy the
requirements for a short-term deferral under Treasury Regulation
§1.409A-1(b)(4). Generally, however, the following provisions may apply:
     (a) Form of Payment: Payment of Awards may be made in a single-sum in cash.
     (b) Date of Payment: Payment of Awards shall be made as soon as practicable
(as determined by the Committee) following the close of the Performance Period
(the “Payment Date”), but except as expressly provided herein, payment of Awards
shall be made on or before the 15th day of the 3rd month following the end of
the fiscal year of the Company that coincides with the end of the Performance
Period. Notwithstanding the foregoing:
     (i) To the extent permissible under Treasury Regulation
§1.409A-1(b)(4)(ii), the Payment Date may be delayed within the discretion of
the Committee on the following grounds:

  (A)   It is administratively impracticable to make the payment by the regular
Payment Date due to unforeseeable reasons;     (B)   The payment would
jeopardize the Company’s ability to continue as a going concern;

 



--------------------------------------------------------------------------------



 



  (C)   The payment is reasonably anticipated not to be deductible under Section
162(m) of the Code due to circumstances that a reasonable person would not have
anticipated; or     (D)   Such other grounds as may be from time to time
permissible under the foregoing regulation;

Provided, however, any delayed payment shall be made within the period required
under the foregoing regulation.
     (ii) Section 6.2(c)(iii) shall control the date or dates of the Payment of
Awards to the extent applicable.
     (c) Employment Required: Except as provided below, Participants must be
Employees on the Payment Date in order to receive payment of an Award.
     (i) Early Retirement, Retirement, death or Disability during a Performance
Period: If, during a Performance Period, a Participant’s Termination of
Employment by the Company or its Subsidiaries is due to the Early Retirement,
Retirement, death or Disability of the Participant, the Participant (or his
beneficiary, as the case may be) shall nonetheless receive payment of an Award,
if any, after the close of the Performance Period based upon the Performance
Goals actually attained by the Company for the Performance Period. The Award, if
any, may be paid in full or may be prorated based on the number of full months
which have elapsed in the Performance Period as of the date of such Termination
of Employment, at the sole and absolute discretion of the Committee. Payments
under this Section 6.2(c)(i) shall be made on the Payment Date.
     (ii) Early Retirement, Retirement, death or Disability after Last Day of
the Performance Period: If a Participant is an Employee on the last day of a
Performance Period, but is not an Employee on the Payment Date due to Early
Retirement, Retirement, death or Disability, then the Participant (or his
beneficiary, as the case may be) may receive on the Payment Date the full Award
earned under the terms of the Plan for the Performance Period, if any. The
Award, if any, shall be made on the Payment Date. If a Participant’s employment
with the Company is terminated for any other reason other than Early Retirement,
Retirement, death or Disability after the last day of a Performance Period, but
before the Payment Date, the Participant (or his beneficiary, as the case may
be) will forfeit all rights to any earned but unpaid Awards for that Performance
Period under the Plan; provided, however, that the Committee may, at any time
and in its sole and absolute discretion, authorize a full or partial payment of
any earned but unpaid Awards under the Plan.
     (iii) Change in Control: In the event the terms of any agreement entered
into by and between the Company and a Participant governs the payment of any
Award granted hereunder following a Change in Control, then the payment of such
Award shall be governed by the terms and conditions of such agreement and not of
this Plan. If the payment of any Award granted hereunder following a Change in
Control is not otherwise provided for by the terms of an agreement by and
between the Company and a Participant, then the payment of such Award following
a Change in Control shall be governed by this Section 6.2(c)(iii). Unless
otherwise provided under the terms of an agreement between the Participant and
the Company, a Participant shall receive an Award equal to the Target Award the
Participant would have received for the Performance Period if the Participant’s
employment with the Company is terminated during a Performance Period in which
there has been a Change in Control, and the Target Award in such event shall be
prorated based upon the number of full months which have elapsed in the
Performance Period as of the date of such Termination of Employment. If a
Participant’s employment is terminated following a Performance Period in which
there was a Change in Control, but before the Payment Date for that Performance
Period, the Participant shall receive the full amount of any Award earned but
not yet paid for that Performance Period. Notwithstanding the foregoing, no
payment of an Award shall be made later than the date required under
Section 6.2(b).

 



--------------------------------------------------------------------------------



 



Section 6.3 The Committee in its sole and absolute discretion may decrease the
amount payable pursuant to an Award, but in no event shall the Committee have
discretion to increase the amount payable to any Covered Officer pursuant to an
Award in a manner inconsistent with the requirements for qualified
performance-based compensation under Code Section 162(m). In interpreting Plan
provisions applicable to Performance Goals and Awards, it is the intent of the
Plan to conform with the standards of Code Section 162(m) applicable to
qualified performance-based compensation, and the Committee in establishing such
Performance Goals and interpreting the Plan shall be guided by such provisions.
Article VII – Shares Available for Awards
Section 7.1 Shares of Common Stock shall not be issued or paid in respect of any
Awards under the Plan.
Article VIII – Amendment, Modification, Suspension or Termination of the Plan
Section 8.1 The Board may at any time terminate or suspend the Plan, in whole or
in part, and from time to time, subject to the shareholder approval requirements
of Section 162(m), amend or modify the Plan, provided that, except as otherwise
provided in the Plan, no such amendment, modification, suspension or termination
shall adversely affect the rights of any Participant under any Award previously
earned but not yet paid to such Participant without the consent of such
Participant. In the event of such termination, in whole or in part, of the Plan,
the Committee may in its sole discretion direct the payment to Participants of
any amount specified in Article VI and theretofore not paid out, prior to the
Payment Date, and in a lump sum on installments as the Committee shall prescribe
with respect to each such Participant; provided, however, such payments shall in
all events be made within the period permissible for short-term deferrals under
Treasury Regulation §1.409A-1(b)(4). Notwithstanding the foregoing, any such
payment to a Covered Officer must be discounted to reflect the present value of
such payment using a rate equal to the discount rate in effect under the First
Horizon National Corporation Pension Plan, as amended from time to time, on the
date of such payment. The Board may at any time and from time to time delegate
to the Committee any or all of its authority under this Article VIII to the
extent permitted by law.
Article IX – General Provisions
Section 9.1 Unless otherwise determined by the Committee and provided in the
Agreement, no Award or any other benefit under this Plan shall be assignable or
otherwise transferable, except by will or the laws of descent and distribution.
Any attempted assignment of an Award or any other benefit under this Plan in
violation of this Section 9.1 shall be null and void. A Participant may
designate in writing a beneficiary (including the trustee or trustees of a
trust) who shall upon the death of such Participant be entitled to receive all
amounts payable under the provisions of Section 6.2(c) to such Participant. A
Participant may rescind or change any such designation at any time.
Section 9.2 The Company shall have the right to withhold applicable taxes from
any Award payment and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.
Section 9.3 No Employee or other person shall have any claim or right to be
granted an Award under this Plan. Neither the Plan nor any action taken
thereunder shall be construed as giving an Employee any right to be retained in
the employ of the Company or an Employer and the right of the Company or
Employer to dismiss or discharge any such Participant is specifically reserved.
The benefits provided for Participants under the Plan shall be in addition to,
and shall in no way preclude, other forms of compensation to or in respect of
such Participants. No Participant shall have any lien on any assets of the
Company or any Employer by reason of any Award made under this Plan.
Section 9.4 The payment of all or any portion of the Awards payable to a
Participant under this Plan may be deferred by the Participant, subject to such
terms and conditions as may be established by the Committee in its sole and
absolute discretion.

 



--------------------------------------------------------------------------------



 



Section 9.5 This Plan and all determinations made and actions taken pursuant
thereto, shall be governed by and construed in accordance with, the laws of the
State of Tennessee, without giving effect to the conflicts of law principles
thereof.
Section 9.6 The terms of the Plan shall be binding upon the Company and its
successors and assigns and the Participants and their legal representatives, and
shall bind any successor of the Company, as well as its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place. In the case of any transaction
in which a successor would not by the foregoing provision or by operation of law
be bound by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations
hereunder, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
Section 9.7 This Plan shall expire on December 31, 2012, and no new Awards shall
be granted under the Plan after that date.
Section 9.8 (a) In the event of a material restatement of the Company’s
financial statements and to the extent permitted by governing law, the Company
reserves the right (and in certain cases may have the legal duty) to cause or
seek the forfeiture of all or any portion of any Award held by any Participant,
and/or the reimbursement by any Participant to the Company of all or any portion
of any Award paid (including any Award earned and deferred) to the Participant,
for any Award having any Performance Period beginning on or after January 1,
2008 where:
     (i) the amount or payment of the Award was predicated upon the achievement
of financial results of the Company (including any financial reporting segment
or unit) or any Subsidiary that were subsequently the subject of a material
restatement; and
     (ii) the Board or the Committee concludes in good faith that the
Participant engaged in fraud or intentional misconduct that was a material cause
of the need for the restatement; and
     (iii) a lower payment or no payment would have been made to the Participant
based directly or indirectly upon the restated financial results.
     (b) Award payments that are earned and deferred for any reason are subject
to this Section as having been paid, along with all interest and other amounts
earned upon the amount deferred. However, if the Participant elects to invest
deferred amounts in a manner that results in a loss, the Participant
nevertheless may be required to reimburse to the Company the full amount of the
Award if the conditions of this Section are met.
     (c) For the purposes of this Section, all amounts paid shall be calculated
on a gross basis regardless of the net amount remitted to the Participant. For
example, if a Participant’s Award pays $1,000 gross and, after withholding for
taxes and all other reasons, $750 net is remitted directly to the Participant in
cash, then under this Section the Company may seek reimbursement of all or any
portion of the $1,000 gross amount, provided that the conditions set forth above
are met.
     (d) For purposes of this Section, examples of lowering or eliminating
a payment based on restated financial results include, among other things:
(i) the payment would have been lower or eliminated directly by application of a
Performance Goal based in whole or part on a Performance Measure that
incorporates or is adversely affected by the restated financial results;
and (ii) the payment would have been lower or eliminated through the exercise of
discretion by the Committee if the Committee had known the restated financial
results at the time the discretion was exercised.
     (e) Any of the Board, the Committee, the Chairman of the Committee, the
Chairman of the Board, or the Chief Executive Officer, acting singly based on
any good faith suspicion that the conditions of this Section above might be met,
may halt and suspend payment of any Award (including payment of any amount
deferred in connection with any Award and any earnings thereon) until the Board
or Committee has investigated, considered, and acted upon the matter hereunder.
Any such suspension shall be without interest owed to the Participant if it is
later determined that any payment should be made to the Participant after all.

 



--------------------------------------------------------------------------------



 



     (f) All Awards under this Plan having any Performance Period beginning on
or after January 1, 2008 are granted and paid subject to the conditions, and the
risk of later reimbursement, imposed by this Section. No payment of any Award,
whether or not following a suspension, shall operate to waive or diminish the
Company’s right to seek reimbursement under this Section.
     (g) If the Board acts under this Section, any member of the Board that is a
Participant shall recuse him- or herself from participating in the matter as a
Board member.
Section 9.9 All references herein to Treasury Regulation §1.409A-1(b)(4) shall
be to such regulation as amended from time to time or to any successor
provision. The foregoing provisions of this Plan as amended are intended to
cause the Plan to conform with the requirements of a plan providing only for
short-term deferrals as provided in Treasury Regulation §1.409A-1(b)(4), and the
provisions of this Plan as amended shall be construed in accordance with that
intention. If any provision of this Plan shall be inconsistent or in conflict
with any applicable requirements for a short-term deferral plan, then such
requirement shall be deemed to override and supersede the inconsistent or
conflicting provision. Any required provision of a short-term deferral plan that
is omitted from this Plan shall be incorporated herein by reference and shall
apply retroactively, if necessary, and be deemed to be a part of this Plan to
the same extent as though expressly set forth herein. The Company will bear no
responsibility for any determination by any other person or persons that the
terms, arrangements or administration of the Plan has given rise to any tax
liability under Section 409A of the Code.

 